Citation Nr: 1642413	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to a disability rating in excess of 30 percent for pleural plaques associated with asbestos exposure with emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his July 2016 hearing, the Veteran contended both that his most recent VA respiratory examination was incomplete, and that the disability had worsened since then.  Given this, a new VA examination is needed to determine the current severity of the Veteran's pleural plaques associated with asbestos exposure with emphysema in question.

As well, an opinion is needed as to whether the Veteran's obstructive sleep apnea was incurred in service, or whether it is secondary to his service-connected pleural plaques associated with asbestos exposure with emphysema.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his obstructive sleep apnea and pleural plaques associated with asbestos exposure with emphysema on appeal; this specifically includes VA treatment records from Lawrence & Memorial Hospital from July 2016 to the present and from the VA Connecticut Healthcare System from January 2014 to the present.

2. After completing directive (1), the AOJ should request an opinion with examination from an appropriate VA medical professional to determine the nature and likely etiology of the Veteran's obstructive sleep apnea.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has obstructive sleep apnea related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's July 2016 testimony and his wife's September 2014 statement regarding sleep problems during service.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has obstructive sleep apnea that is proximately due to his service-connected pleural plaques associated with asbestos exposure with emphysema?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has obstructive sleep apnea that has been aggravated by his service-connected pleural plaques associated with asbestos exposure with emphysema?

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA respiratory conditions examination of the Veteran to ascertain the current nature and severity of his service-connected pleural plaques associated with asbestos exposure with emphysema.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's pleural plaques associated with asbestos exposure with emphysema, noting their frequency and severity.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




